            Case 3:20-po-06646-DWC Document 22 Filed 06/03/21 Page 1 of 1




 1                                                                   Magistrate Judge
 2
 3
 4
 5
                              UNITED STATES DISTRICT COURT
 6                           WESTERN DISTRICT OF WASHINGTON
                                      AT TACOMA
 7
 8    UNITED STATES OF AMERICA,
 9                                Plaintiff,        NO. 20-PO-6646
10                     v.
                                                    GOVERNMENT’S EXHIBIT LIST
11    C BLU,
12                                Defendant.
13
14         The following is a list of exhibits the United States may introduce at trial in the
15 above-referenced matter:
16         1.     Photo of car
17         2.     Photo of Bird Blend
18         3.     Photo of car bumper
19         4.     Photo outside car, close-up
20         5.     Photo outside car
21         6.     Photo inside car
22         7.     Body cam video
23         DATED this 3rd day of June, 2021.
24                                                    TESSA M. GORMAN
25                                                    Acting United States Attorney

26                                                     s/ Barbara J. Sievers
27                                                    BARBARA J. SIEVERS
                                                      Assistant United States Attorney
28



     GOV’S EXHIBIT LIST / C BLU - 1                                            UNITED STATES ATTORNEY
                                                                               700 STEWART STREET, SUITE 5220
     20-PO-6646                                                               SEATTLE, WASHINGTON 98101-1271
                                                                                       (206) 553-7970
